Case 1:14-cv-10103-JGK-DCF Document 282-53 Filed 12/13/18 Page 1 of 3




             EXHIBIT 57
   Case 1:14-cv-10103-JGK-DCF Document 282-53 Filed 12/13/18 Page 2 of 3



                               Biron Declaration Exhibit 57

  “Trusts For Which GAs Provide Defendant Has R&W Enforcement Duty
                      Under Specified Conditions”

Summary of Voluminous Documents Pursuant to Fed. R. Evid. 1006:

Under the GAs for nine Trusts, Defendant only had an enforcement duty under
certain specified conditions.

Exemplar Provision:

      Upon discovery by any of the parties hereto of a breach of a representation or
      warranty made by a Responsible Party under this Agreement, that materially and
      adversely affects the value of any Mortgage Loan or the interests of the Trustee or
      the Certificateholders therein, the party discovering such breach shall give prompt
      written notice thereof to the other parties. Upon receiving written notice of a breach
      of a representation and warranty or written notice that a Mortgage Loan does not
      constitute a "qualified mortgage" within the meaning of Section 860G(a)(3) of the
      Code, the Trustee shall in turn notify the applicable Responsible Party in writing to
      correct or cure, in accordance with this Agreement, any such breach of a
      representation or warranty made by the applicable Responsible Party under this
      Agreement within sixty (60) days from the date of notice from the Trustee or the
      discovery by the applicable Responsible Party of the breach, and if the applicable
      Responsible Party fails or is unable to correct or cure the defect or breach within
      such period, the Trustee (upon receiving such notice or having actual knowledge)
      shall notify the Depositor of such failure to correct or cure. Unless otherwise
      directed by the Depositor within five (5) Business Days after notifying the
      Depositor of such failure by the applicable Responsible Party to correct or cure, the
      Trustee shall notify the applicable Responsible Party to repurchase the Mortgage
      Loan (a "Deleted Mortgage Loan") at the Repurchase Price or, if permitted
      hereunder, substitute a Substitute Mortgage Loan for such Mortgage Loan, in each
      case, pursuant to this Agreement. Notwithstanding the foregoing, in the event that
      the Trustee receives notice of a breach by (i) Decision One of any representations
      and warranties set forth in paragraphs (g), (i), (xx), (yy), (ggg), (hhh), (iii), (jjj),
      (kkk), (111), (mmm), (nnn) and (000), (ppp), (qqq), (sss) and (ttt) of Schedule VI,
      or (ii) NC Capital of any representations and warranties set forth in paragraphs (g),
      (i), (uu), (vv), (zz), (aaa), (eee), (fff), (ggg), (hhh), (iii), (jjj), (kkk), (111), (mmm),
      (nnn), (000) and (ppp) of Schedule VII, the Trustee shall notify the applicable
      Responsible Party to repurchase the Mortgage Loan at the Repurchase Price within
      sixty (60) days of the applicable Responsible Party's receipt of such notice. If, by
      the end of such sixty (60) day period, such Responsible Party fails to repurchase
      such Mortgage Loan, the Trustee shall notify the Depositor of such failure. The
      Trustee shall pursue all legal remedies available to the Trustee against the
      applicable Responsible Party under this Agreement, if the Trustee has

                                            Ex. 57-1 of 2
      Case 1:14-cv-10103-JGK-DCF Document 282-53 Filed 12/13/18 Page 3 of 3



        received written notice from the Depositor directing the Trustee to pursue
        such remedies. MSAC 2007-HE1, PSA, § 2.03(f) (emphasis added).

Citations to Materially Equivalent Provisions in the GAs:


                  Trust Name                     Agreement Sections


                                                    PSA § 2.03(f)
               MSAC 2006-HE6
                                                        PSA § 2.07


              MSAC 2006-WMC2                        PSA § 2.03(e)


               MSAC 2007-HE1                        PSA § 2.03(f)


               MSAC 2007-HE2                        PSA § 2.03(f)


               MSAC 2007-HE5                        PSA § 2.03(f)


               MSAC 2007-NC1                            PSA § 2.07†


                                                    PSA § 2.03(e)
                MSHEL 2006-3
                                                   PSA § 2.03(p)*


                                                    PSA § 2.03(f)
                MSHEL 2007-1
                                                    PSA § 2.03(q)


                 MSIX 2006-2                        PSA § 2.03(e)

*
    Defendant must enforce R&W breaches with Depositor’s consent.
†
    Defendant must enforce breaches of certain enumerated R&Ws.




                                        Ex. 57-2 of 2
